Per Curiam. In our per curiam order of July 7, 1986, we promulgated a new Arkansas Rule of Civil Procedure 72, entitled “Suits in Forma Pauperis,” to become effective September 15, 1986. The new Rule 72 was one proposed to us by our Committee on Rules of Pleading, Practice, and Procedure (Civil). Through its reporter, the committee has asked that the rule be withdrawn for further study. We grant the committee’s request; therefore, that portion of our order of July 7,1986, promulgating Rule 72 is rescinded.